Title: To George Washington from District of Columbia Commissioners, 13 November 1799
From: Commissioners for the District of Columbia
To: Washington, George



Sir,
Washington 13th Novr 1799

Agreeably to your request, we enclose you an account of the second Instalment on your purchase of lot No. 16 in Square No.

634, which became due 25th Septr last—the amount you will please to remit when Convenient to yourself. We are with sentiments of the highest respect &c.

G: Scott
W: Thornton
A: White

